Citation Nr: 0635130	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-34 650	)	DATE
	)
	)


THE ISSUE

Whether failure to address a matter involving burn injury 
residuals constituted clear and unmistakable error (CUE) in 
prior Board of Veterans' Appeals (Board) decisions dated 
December 13, 1990 and January 11, 1999, and in a prior Board 
remand dated July 3, 2003.

 [The issue involving the evaluation of the veteran's 
service-connected post-traumatic stress disorder is the 
subject of a separate Board decision issued simultaneously 
under Docket Number 99-24 095.] 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The moving party served on active duty from January 1945 to 
June 1946.

This matter is before the Board based on a July 2005 motion 
from the veteran seeking revision of a July 2003 Board remand 
on the basis of CUE.  The veteran asserts that the Board 
committed CUE in that remand by failing to address his claim 
of service connection for burn injury residuals.  We note 
that the veteran has submitted numerous statements asserting 
that the Board's failure to address his burn injury residuals 
in Board Decisions dated December 13, 1990 and January 11, 
1999 also constituted CUE.  In the interest of serving both 
efficiency and justice, the Board will adjudicate the 
veteran's assertion of CUE in all three Board actions at this 
time.  

On another matter, the Board notes that in a letter dated in 
May 2006, the veteran specifically stated that he wished to 
withdraw a claim regarding entitlement to service connection 
for burn injury residuals.  In recent received statements, 
the veteran has indicated that he wishes to be service-
connected for residuals of burns.  While the issue of 
entitlement to service connection for residuals of burns was 
addressed by the RO years ago, the veteran appears to now 
contend that he has submitted new and material evidence 
sufficient to reopen the claim.  As the agency of original 
jurisdiction has not addressed this issue, it is referred to 
the RO for action deemed appropriate.


FINDINGS OF FACT

1.  With a July 1989 Department of Veteran's Affairs (VA) 
Form 9, the veteran perfected an appeal with regard to an 
April 1989 Regional Office (RO) decision that, in pertinent 
part, denied his claim of service connection for burn injury 
residuals.  

2.  In a statement received on March 8, 1990, the veteran 
effectively withdrew his appeal for entitlement to service 
connection for burn injury residuals.   

3.  The matter of entitlement to service connection for burn 
injury residuals has not been ripe for appellate adjudication 
since March 8, 1990. 

4.  The matter of entitlement to service connection for burn 
injury residual was not addressed in Board decisions dated 
December 13, 1990 and January 11, 1999, nor was it addressed 
in the July 3, 2003 Board Remand.


CONCLUSION OF LAW

The Board did not commit CUE in its prior actions when it did 
not address the claim for entitlement to service connection 
for residuals of burn injuries.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404, 20.1406 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board is aware that the question of CUE in the 
prior Board actions has not previously been considered and 
that the veteran has not been provided a notice letter with 
regard to this issue, the United States Court of Appeals for 
Veterans Claims (Court) has directed that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to claims of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE 
claims are based on the evidence of record and law in effect 
at the time of the challenged VA decision, and the notice and 
duty to assist provisions of the VCAA do not apply to such 
claims.  Id.   

CUE

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38  
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any  
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

It is noteworthy that § 20.1404(b) was amended effective July 
10, 2001.  See 66 Fed. Reg. 35902-35903; see also Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) (upholding all of the Board's rules of practice 
involving CUE claims, except the last sentence of Rule 
1404(b) that had stated "[m]otions which fail to comply with 
the requirements set forth in this paragraph shall be  
denied").

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown,   
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were  
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was  a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of  38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  See  
38 C.F.R. § 20.1411(a).



ANALYSIS

The veteran's sole assertion in this matter is that the Board 
committed CUE in three prior actions (two decisions and a 
remand) by failing to address his claim for entitlement to 
service connection for burn injury residuals.   

Initially, the Board points out that there can be no valid 
claim of CUE in a Board remand.  Under 38 C.F.R. § 20.1400, 
all final Board decisions (emphasis added) are subject to 
revision on the basis of CUE (except for those decisions 
which have been appealed to the Court and decisions on issues 
which have subsequently been decided by the Court).  A remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of an 
appeal.  As a Board remand is not a final decision, the 
veteran's claim regarding CUE in the Board's July 3, 2003 
remand is without legal merit.   

As for the claims regarding CUE in prior Board decisions, for 
reasons explained below, the Board can only conclude the 
Board's failure to discuss the issue of entitlement to 
service connection for burn injury residuals was not CUE, 
because the Board did not have jurisdiction to address that 
issue at the time of those decisions in December 1990 and 
January 1999.  

The Board has no jurisdiction over matters that are not 
properly on appeal.  One of the matters the Board must 
address is which issue or issues are properly before it at 
any particular time.  An appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203. 

As a matter of history, we note that the veteran filed his 
initial claim for burn injury residuals in October 1988.  In 
an April 1989 rating decision, the RO denied the veteran's 
claims for burn injury residuals.  By way of a July 1989 VA 
Form 9, the veteran perfected an appeal with regard to this 
matter.  In March 1990, however, the veteran effectively 
withdrew his claim of service connection for burn scars.  
Further, in a March 1990 RO hearing, he expressed his intent 
to withdraw his appeal with regard to that issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

Based on these facts and under applicable law, the veteran, 
in March 1990, withdrew his appeal that arose from the April 
1989 rating decision with regard to the claim of service 
connection for burn injury residuals.  Because the veteran 
withdrew his appeal in March 1990, the Board had no 
jurisdiction to address the matter in its December 1990 
decision.  Since the issue involving burn injury residuals 
never again rose to appellate status (with an RO decision, an 
NOD, a SOC, and a substantive appeal as required under 
38 U.S.C.A. § 7105), the matter was not under the Board's 
jurisdiction at the time of the January 1999 Board decision 
addressing PTSD.  

In short, the veteran's claim for entitlement to service 
connection for residuals of a burn injury was not ripe for 
appeal before the Board at the time of the December 1990 
decision, the January 1999 decision, or (to the extent it 
matters) the April 2003 remand.  Since the Board did not have 
jurisdiction to address the matter at any of those times, the 
failure of the Board to do so was clearly in concert with 
procedural law, and not error, CUE or otherwise.

In this case, the veteran's CUE contention is that the Board 
failed to address the issue of service connection for burn 
scars in three Board actions (addressing other matters) in 
December 1990, January 1999, and April 2003.  Based on the 
procedural history noted above, the Board finds that the 
issue of service connection for burn scar residuals was 
properly withdrawn in March 1990, and, has never become ripe 
for appeal since.  Since the Board has not had jurisdiction 
to hear the issue involving service connection for burn 
injury residuals since the veteran withdrew his appeal in 
March 1990, the assertion that Board failure to address his 
service connection claim for burn injury residuals in 
subsequent Board actions constitutes CUE, is denied.  



ORDER

Motions for revision in Board decisions dated December 1990 
and January 1999, and in the April 2003 Board remand, based 
on CUE in such actions, are denied.  



                       
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



